Citation Nr: 1631670	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  09-41 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to special adaptive housing or a special home adaptation grant.

2. Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1958 to October 1960 and from January 1962 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2008 and February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011 the Veteran appeared at a hearing held at the RO before a Decision Review Officer.  A transcript of that hearing is in the claims file.  In March 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

This case was previously before the Board in September 2013, when it was remanded for further development, specifically to insure that a Statement of the Case was issued with respect to the automobile and adaptive equipment claims.  
As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities have resulted in the functional loss of use of both feet.



CONCLUSIONS OF LAW

1. The criteria for a certificate of eligibility for automobile or adaptive equipment have been met.  38 U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.808 (2015).

2. The criteria for a certificate of eligibility for special adaptive housing or a special home adaptation grant have been met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. §§ 3.809, 3.809a (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In October 2007, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in August 2008.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Standards Governing Adaptive Equipment and Home Adaptation

The Veteran is seeking entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.  He also seeks special adaptive housing or a special home adaptation grant to assist with his locomotion, such as through installation of handrails and ramps.  The basis of both claims is asserted functional loss of use of both feet.

The Veteran's service-connected disabilities include peripheral neuropathy of the right and left legs due to diabetes, each leg being rated at 30 percent, as well as low back strain with degenerative joint disease which is rated at 20 percent.  He has a combined disability rating of 90 percent and has been granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the underlying facts for the benefits sought on appeal are the same and the criteria in both instances largely focus on whether there is functional loss of use of both feet.  

Under 38 U.S.C.A. § 3902, VA shall provide "eligible persons" with certain financial assistance to purchase an automobile or adaptive equipment.  An "eligible person" - as defined by 38 U.S.C.A. § 3901 - includes any veteran entitled to compensation under Chapter 11 of Title 38 of the US Code for a disability that is the result of an injury incurred or disease contracted in or aggravated by military service (i.e., a service-connected disability) that involves the loss or permanent loss of use of one or both feet.  38 U.S.C.A. § 3901(1)(A)(i); 38 C.F.R. § 3.808(a)(1), (b)(1).

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a), (b). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63. 

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63. 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issue to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which must (1) include the anatomical loss or loss of use of both hands, or (2) be due to: (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or 
(iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b). 

Facts and Analysis

A VA treatment note in November 2005 recommended that the Veteran be approved for adaptive equipment and or a vehicle, noting that his service-connected disabilities caused him trouble walking.  He had been walking with forearm crutches since 1998 and had difficulty propelling a wheelchair due to his service-connected disabilities.  

In January 2008 the Veteran was evaluated for frequent falls due to his bilateral peripheral neuropathy.  He lost his balance easily despite using forearm crutches and used an electric scooter.  

In May and June 2012 the Veteran reported that he had self-purchased a power wheelchair to use in his house; he was told that this was counter-productive to his maintaining functional ambulation.  He was instead advised walk within the home using chairs placed strategically in order to sit when needed.  He reported that he could walk approximately 200 feet before he needed to sit.  He reported at a VA examination that he was unsteady on his feet and regularly used braces, crutches, a walker, and a wheelchair to get around.

A VA treatment note from August 2012 stated that the Veteran had pain and numbness in both legs which left him wheelchair bound or using an electric scooter.

In September 2012 the Veteran was seen at VA in a manual wheelchair and reported that he could not walk more than 300 feet with his crutches before he had to sit down due to pain in his legs and hips.  His face was bruised and he had a black eye; he and his wife both reported that he suffered frequent falls.  He had even overturned his 3-wheeled scooter in the driveway.  He was hoping to get approval for a ramp at his home and a 4-wheeled scooter.

In October 2012 the Veteran was told that he was not eligible for a wheelchair ramp because he was not wheelchair bound, but would need handrails for his steps, scooter for outside mobility and a rolling walker for home.

A March 2013 VA treatment note stated that the Veteran could only walk a few steps with his crutches and otherwise required an electric mobility device.  His doctor had told him not to drive or to be alone because of his likelihood of falling.  

After considering all of the evidence set forth above, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's service-connected disabilities result in functional loss of use of both feet.  There is evidence that the Veteran is able to walk for short distances using a walker or crutches to balance himself; however, he primarily relies on a scooter or wheelchair to get around.  There is evidence that the Veteran's peripheral neuropathy makes him unsteady on his feet when he does walk and he has suffered frequent falls.  Physical therapists and similar providers have stated that he should be provided with adaptive equipment.  

The Board notes that the applicable regulations and case law, particularly Tucker, the question involved in a loss of use analysis is whether there is any remaining function of the legs and feet that is more than would be provided by a suitable prosthetic device.  When viewed from this perspective, the Veteran's minimal ability to walk and his unsteadiness without crutches clearly is no better than what would be experienced with suitable prosthetics.  As such, the criteria for functional loss of use of both legs have been met and entitlement to approval for adaptive equipment has been demonstrated.
  
In so finding, the Board recognizes that no physician has specifically stated that no "effective function remains [in the feet] other than that which would be equally well served by an amputation stump at the site."  However, the regulation defining "loss of use" clearly leaves the question open to some interpretation to the extent that it includes an intentionally non-exhaustive list of "example" situations which may reflect loss of use.  Thus, the Board exercises its authority to broadly interpret the immediate facts as being sufficiently similar to those examples presented as demonstrative of the regulatory definition of loss of use.

Accordingly, resolving doubt in the Veteran's favor, the Board finds that the combined effects of service-connected disabilities have resulted in the equivalent of permanent loss of use of both feet.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran is therefore entitled to a grant either for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, under 38 U.S.C.A. § 3902.  In addition, in light of the determination that there was permanent functional loss of use of both feet, the criteria for entitlement to special adaptive housing or a special home adaptation grant have been met and the benefit should be granted.  38 U.S.C.A. § 2101; 
38 C.F.R. §§ 3.809(a), (b), 3.809a.



ORDER

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or for a special home adaptation grant is granted.

Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment is granted.



______________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


